Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 1 of 23




                     EXHIBIT 2
                  Defendant’s Expert Witness Disclosure
        Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 2 of 23



     Marc J. Randazza (NV Bar No. 12265)
 1
     Ronald D. Green (NV Bar No. 7360)
 2   Alex J. Shepard (NV Bar No. 13582)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
 4   Las Vegas, NV 89117
     Telephone: 702-420-2001
 5   ecf@randazza.com

 6 Attorneys for Defendants
 7 Stephen Fairfax and MTechnology
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
   SWITCH, LTD.,                                      Case No.: 2:17-cv-02651-GMN-EJY
11 a Nevada limited liability company,
12
                Plaintiff,                            DEFENDANT’S INITIAL DISCLOSURE OF
13                                                    EXPERT WITNESS
          vs.
14
   STEPHEN FAIRFAX; MTECHNOLOGY;
15
   DOES 1 through 10; and ROE ENTITIES 11
16 through 20, inclusive,
17              Defendants.
18
19        Pursuant to Federal Rule of Civil Procedure 26(a) and (e), Defendants
20 Stephen Fairfax and MTechnology, by and through their counsel of record, make
21 their initial disclosure of expert witnesses whose testimony they expect to rely upon
22 at trial.
           Julian Rachman, PE
23
           1616 Corporate Ct. Suite 100
24         Irving, Texas 75038
           972-827-2605
25
           Mr. Rachman will testify as to his expert opinion regarding: (1) the design,
26
   development, and construction of data centers; (2) the design, development,
27
28                                                  -1-
                             Defendant’s Initial Disclosure of Expert Witness
                                      2:17-cv-02651-GMN-EJY
       Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 3 of 23




 1 and construction of Plaintiff Switch, Ltd.’s (“Switch”) data center(s); (3) the design,
 2 development, and construction of Aligned Data Centers’ (“Aligned”) data
 3 center(s); (4) the alleged similarities between data centers designed by Plaintiff
 4 Switch and data centers designed by Aligned; (5) the alleged uniqueness of data
 5 centers designed by Switch, compared with data centers designed by Aligned
 6 and others in the industry; and (6) Defendant Stephen Fairfax’s qualifications and
 7 ability to design data centers.
 8        Attached to this disclosure are the curriculum vitae of Julian Rachman and
 9 Mr. Rachman’s expert report. Julian Rachman is charging $350 per hour for his
10 services, with the exception of at trial where he charges $3,500 per day.

11 Defendant reserves the right to supplement and amend this disclosure.
12        Executed on: 10th day of October 2019.
13
                                                     /s/ Ronald D. Green
14                                                   Marc J. Randazza (NV Bar No. 12265)
                                                     Ronald D. Green (NV Bar No. 7360)
15                                                   Alex J. Shepard (NV Bar No. 13582)
16                                                   RANDAZZA LEGAL GROUP, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
17                                                   Las Vegas, NV 89117
18
                                                     Attorneys for Defendants
19                                                   Stephen Fairfax and MTechnology

20
21
22
23
24
25
26
27
28                                               -2-
                          Defendant’s Initial Disclosure of Expert Witness
                                   2:17-cv-02651-GMN-EJY
       Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 4 of 23




 1                                                       Case No. 2:17-cv-02651-GMN-EJY
 2                               CERTIFICATE OF SERVICE
 3       I HEREBY CERTIFY that on October 10, 2019, I served the foregoing
 4 document upon counsel for the Plaintiff Switch, Ltd., listed below, via electronic
 5 mail and U.S. Mail:
 6
                                     Anne-Marie Birk
 7                                      Sam Castor
                                        Switch, LTD.
 8                                 7135 S. Decatur Blvd.
 9                                 Las Vegas, NV 89118
                                   <abirk@switch.com>
10                                 <sam@switch.com>

11                             F. Christopher Austin, Esq.
12                                WEIDE & MILLER, LTD.
                             10655 Park Run Drive, Suite 100
13                             Las Vegas, Nevada 89144
                              <caustin@weidemiller.com>
14
15                                  Mark A Hutchinson
                                    Jacob A. Reynolds
16                                     Piers R. Tueller
                               HUTCHISON & STEFFEN, PLLC
17
                                Peccole Professional Park
18                           10080 West Alta Drive, Suite 200
                                   Las Vegas, NV 89145
19                          <mhutchinson@hutchlegal.com>
20                            <jreynolds@hutchlegal.com>
                               <ptueller@hutchlegal.com>
21
                                    Attorneys for Plaintiff
22                                   Switch, Ltd.
23
                                             Respectfully Submitted,
24
                                             /s/ Crystal Sabala
25
                                             Employee,
26                                           Randazza Legal Group, PLLC
27
28                                              -3-
                         Defendant’s Initial Disclosure of Expert Witness
                                  2:17-cv-02651-GMN-EJY
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 5 of 23




                        EXPERT REPORT

                       Switch, Ltd.
                            vs.
               Stephen Fairfax, MTechnology




                                                      Prepared By:
                                                      Julian Y. Rachman, PE
                                                      DFW Consulting Group, Inc.
                                                      1616 Corporate Court, Suite 100
                                                      Irving, TX 75038
                                                      (P) 972.929.1199
                                                      www.dfwcgi.com
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 6 of 23




                      EXPERT REPORT
                        Switch, Ltd.
                             vs.
                Stephen Fairfax, MTechnology


       [District Court, Clark County, NV Case No. A-17-761382-C]




                                Prepared By:

                         Julian Y. Rachman, PE
                          Nevada PE No. 1167




                      Nevada Firm Registration No. 3517
                       1616 Corporate Court, Suite 100
                               Irving, TX 75038
                              (P) 972.929.1199
                              www.dfwcgi.com

                           DFWCGI Project: 19090

                              October 10, 2019
        Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 7 of 23
                                                                                                                               Expert Report – Switch vs. Mtech.
                                                                                                                                     DFWCGI Project No. 19090
                                                                                                                                               October 10, 2019
                                                                                                                                                          Page 1




Table of Contents
I.      Summary ....................................................................................................................................................... 2
II.     Findings ......................................................................................................................................................... 3
III.    Conclusions ................................................................................................................................................. 13
Appendix ............................................................................................................................................................. 15




       DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                     ©2019 DFW Consulting Group, Inc. All Rights Reserved
      Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 8 of 23
                                                                                         Expert Report – Switch vs. Mtech.
                                                                                               DFWCGI Project No. 19090
                                                                                                         October 10, 2019
                                                                                                                    Page 2


I.       Summary

 Julian Rachman, PE has been retained by Randazza Legal Group, to provide this expert report of his
 findings on the above-referenced complaint filed in federal court in Nevada on September 12th, 2017 for
 the “theft of Trade Secrets”. (Reference Mr. Rachman’s CV in attachment 1 for a summary of his
 knowledge and professional experience of over 40 years in the data center industry.)

 An initial complaint was filed with the Eastern District of US Federal Court in Marshall, Texas, on August
 7th, 2017 for Patent Infringement and subsequently dropped.

 From my participation with the 7 x 24 Exchange data center trade organization, my knowledge of Mr.
 Stephen Fairfax’s reputation and experience is only as an distinguished Forensic and Reliability
 Assessment consultant. Not only is Mr. Fairfax not a registered professional engineer but to my
 knowledge he has never designed any air-conditioning nor electrical systems for data centers. By law, as
 the plans and specifications for each data center design must be signed and sealed by a registered
 professional engineer (PE), only a PE can design data centers.

 Salient information for my responses was collected from both above-referenced documents, with
 responses exclusively devoted to the September 12th Complaint and to several of the patents filed by
 the plaintiff.

 The opinions expressed in this document are as a Registered Professional Engineer with over 40 years of
 experience in the consulting and design of data centers.




     DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                   ©2019 DFW Consulting Group, Inc. All Rights Reserved
      Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 9 of 23
                                                                                          Expert Report – Switch vs. Mtech.
                                                                                                DFWCGI Project No. 19090
                                                                                                          October 10, 2019
                                                                                                                     Page 3


II.       Findings

  Finding 1 (with direct reference to verbiage and photographs contained in the 9/12/2017 Complaint):
  Switch T-SCIF® “Heat Shield” vs. Aligned Customer Pod “Hot Aisle Containment”:




      DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                    ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 10 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                               Page 4


With reference to above six side-by-side photographs that were presented in the Complaint
illustrating Aligned’ s infringement of Switch’s design. Both design concepts are typical and standard
designs for the high-density data center air-conditioning systems. This design to remove the heat
from the back of the servers that are housed in vertical racks is commonly referred to in the industry
as “hot aisle” containment or by Switch as a “heat shield”. This widely used concept has been
deployed for well over 20 years in most data centers in the US. It was initially used in raised floor
environments to prevent the “hot” return air from and mixing with the cold supply air, and thereby
diluting cooling systems’ effectiveness (efficiency).

It is readily apparent from the above top two photographs that each design provides cooling to the
server racks in a significantly different manner. The Switch design uses air-conditioning ducts or
plena to supply and remove the cold and hot air respectively. Whereas the Aligned design does not
use any ducts but deploys overhead cabinet coolers, mounted above the racks, to remove the hot
air and in turn cool it and return it back to the front of the server racks.

In addition, Aligned’s design utilizes an additional “cold aisle” containment concept. The reason for
their design is to preclude any cold air from migrating away from or mixing with warmer room air
before entering the intake of the servers. It is perceptible from the first photograph that the Switch
design does not utilize the “cold aisle” containment concept.

The second two side-by-side photographs depict the hot and cold air flow patterns of the two
systems. The two cold air flow patterns are significantly different - Switch’s coming from above
from sheet metal ducts and Aligned’s emanating from multiple localized cabinet coolers.

The third two side-by-side photographs depict the “hot aisle” containment design, or Switch’s lately
created name of “heat shield”. The “hot aisle” containment design of Switch uses a tall plenum to
direct the flow up to the false ceiling and then back to the air-conditioning system. Aligned’s design
utilizes a much smaller containment system to only contain the hot air in and around the cabinet
coolers.

In conclusion, the only common design concept/component used by the two systems is the
commonly deployed industry standard of “hot aisle” containment. It should be noted that the term
“heat shield” is not commonly used in air-conditioning systems. However, it is a commonly used
thermal engineering term as a protection from very hot components from heating up and damaging
other components or materials in proximity. A common example of a heat shield is the metal
barrier between an exhaust muffler and the body of an automobile. The heat shield serves both as
a barrier and a dissipator of the heat from the muffler to prevent the car’s underbody from getting
burned and in turn damaged.




DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
    Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 11 of 23
                                                                                        Expert Report – Switch vs. Mtech.
                                                                                              DFWCGI Project No. 19090
                                                                                                        October 10, 2019
                                                                                                                   Page 5


Finding 2: (with direct reference to verbiage and photographs contained in the 9/12/2017 Complaint)
Overhead Racking System:




   One of the most significant recent changes to data center design is to eliminate the raised floor
   system which results in significantly reduced cost. The raised floor system was primarily used as an
   air-conditioning supply air delivery system and as a power and data cabling pathway. Without the
   underfloor power and data cabling pathway, all cables, conduits, wiring, etc. must now be routed
   overhead. The industry standard methodology for accomplishing this is by deploying rigid conduits
   and/or cable and ladder trays.

   From the above two side-by-side inserts, both designs utilize many of these standard components
   but in different ways and configurations. In the Switch design, due to the tall “hot air” containment
   plenum, all the cables, and associated racking systems are located on either side of the plenum and
   racks. In contrast, due to the compact “hot air” containment plenum in the Aligned design, the
   power and data cable may be run above or beside the low-profile plenum. It should be noted that
   the photograph (shown above) in the Complaint representing Aligned’s design does not depict any
   racking system per se.

   In conclusion, both designs employ commonly used materials and components but in a different
   manner thus making the designs significantly different from each other.




    DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                  ©2019 DFW Consulting Group, Inc. All Rights Reserved
    Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 12 of 23
                                                                                        Expert Report – Switch vs. Mtech.
                                                                                              DFWCGI Project No. 19090
                                                                                                        October 10, 2019
                                                                                                                   Page 6


Finding 3: (with direct reference to verbiage and photographs contained in the 9/12/2017 Complaint)
Entire Facility:




   The above two side-by-side photographs depict the cross-sections of each data center. Each facility
   utilizes different major components resulting in two distinctly different layouts. The internal rack
   row layout is similar; however, this is typical for all data centers based on a hot aisle/cold aisle
   design.




    DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                  ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 13 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                               Page 7




The above eight side-by-side photographs further depict cross-sections of each data center design.
The first annotation “PDU’s” on each of the photographs are in different places in each design. In
the Aligned design, they are exterior to the building with the Switch’s being internal. The Switch
layout is typical for most data centers.

The second annotation “Power Spline” on each of the eight photographs is where most of the power
feeders and electrical distribution equipment are located. This designated electrical space, more
commonly referred to as the switchgear or electrical room(s) or equipment galleries, affords the
facility with the added security of excluding maintenance and repair personnel from within in the
highly secure data center space.

The third annotation “Hot Aisle Containment Rows” is the most common method for laying out
server racks. The data center floor, commonly referred to as the “white space”, has the server racks
laid out in rows perpendicular to the length of the building. This configuration can be laid out in
several ways, namely in “plain” rows without containment, “hot aisle containment rows”, “cold aisle
containment rows”, or in the Aligned’s design as both “hot and cold aisle containment rows”. Also,
there is no reason why the rows cannot be laid out in parallel to the length of the building. Factors
such as efficiency, access, number of pods, number of racks per pod, etc. are all factors weighing
into the layout of the data center “white space”.

Both designs are different and use universal design concepts and layouts. None of the terms,
layouts, and concepts are unique to either design and are common characteristics of most data
centers in the US.



DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
    Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 14 of 23
                                                                                        Expert Report – Switch vs. Mtech.
                                                                                              DFWCGI Project No. 19090
                                                                                                        October 10, 2019
                                                                                                                   Page 8




Finding 4: Patent ‘780:

    This patent was filed on December 6, 2011 as an invention for:
    INTEGRATED WIRING SYSTEM AND THERMAL SHIELD SUPPORT APPARATUS FOR A DATA CENTER.




    The above drawing from patent ‘780 is the most commonly used methodology for cooling data
    centers that do not have a raised floor plenum. Note that this design uses overhead supply air ducts
    that provide cold air into the “cold aisle” and utilize a plenum to contain the returning hot air
    directly to a false ceiling and then back to the air-conditioning unit(s).

    The other citations in the patent, namely cable racking, conduit system layout, control systems are
    all basic methodologies for designing, implementing and controlling data centers. If required, each
    patent citation, component, control methodology, etc. can addressed on an item-by-item basis in a
    supplementary report to demonstrate its pervasiveness in mainstream data center designs. None of
    the items or components cited in this patent are unique or unusual, including the way they are
    aggregated into a system.




    DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                  ©2019 DFW Consulting Group, Inc. All Rights Reserved
    Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 15 of 23
                                                                                        Expert Report – Switch vs. Mtech.
                                                                                              DFWCGI Project No. 19090
                                                                                                        October 10, 2019
                                                                                                                   Page 9


Finding 5: Patent ‘495:

    This patent was filed as on May 15, 2012 as an invention for:
    AIR HANDLING CONTROL SYSTEM FOR A DATA CENTER.




    The above drawings from patent ‘495 indicates the type of air-conditioning units deployed in
    Switch’s design. Firstly, from the photographs in Finding 3, the Aligned data center does NOT utilize
    these types of units nor the same type of system for cooling their customers’ server racks. Secondly,
    the unit displayed in the Figs. 9D and 9E are industry-standard data center air-conditioning units.

    This patent further cites the “uniqueness” of the control system for this type of air-conditioning
    system. The described control system describes only the deployment of temperature, humidity, and
    pressure sensors for controlling various dampers, variable speed drives for fans, etc. from a central
    computer system. This is a standard way these and most complex air-conditioning systems are



    DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                  ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 16 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                              Page 10


controlled. Typically, the only unique component of these systems are the control algorithms, none
of which are cited or alluded to in this patent.

In order to effectively define and patent a proprietary control system, the following two
fundamental criteria must be included:

       a. P&ID (Piping and Instrumentation) diagram
       b. Detailed Sequence of operation.

Neither of these two criteria are included nor defined, which renders the patent unjustly broad. The
outcome of this broadness is that any design professional would be precluded from designing a
control system even one that does not use the same air-conditioning system or equipment. This
would include most of the complex air-conditioning systems for data centers, hospitals, laboratories,
“clean” rooms, etc. that have been and are being designed in the US today.




DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
    Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 17 of 23
                                                                                        Expert Report – Switch vs. Mtech.
                                                                                              DFWCGI Project No. 19090
                                                                                                        October 10, 2019
                                                                                                                  Page 11


Finding 6: Patent ‘389:

    This patent was filed as on April 11, 2017 as an invention for:
    ELECTRONIC EQUIPMENT DATA CENTER AND SERVER CO-LOCATION FACILITY CONFIGURATIONS
    AND METHOD OF USING THE SAME.




    The above drawing from patent ‘389 indicates the air flow pattern, rack locations, “hot aisle”
    containment and cold air provided by supply air ductwork. In addition, the patent describes a
    specific structural frame to support the supply duct, “hot aisle” return air plenum and cable racking
    system.

    The above configuration is a commonly used method in the data center industry for cooling, laying
    out server racks, and locating cables and conduits that provide data and power to the server racks.
    In fact, these strategies and variations thereof are now and were well-known; and have been
    deployed for more than 15 years.




    DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                  ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 18 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                              Page 12


Below is a typical example of a readily available design from a recognized manufacturer, indicating
both “hot aisle” containment and cable racking, like Switch’s layout.




DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
       Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 19 of 23
                                                                                           Expert Report – Switch vs. Mtech.
                                                                                                 DFWCGI Project No. 19090
                                                                                                           October 10, 2019
                                                                                                                     Page 13


III.       Conclusions


          A.       In Findings 1, 2 and 3, the alleged design similarities are vague and lack any specific
                   engineering detail. In addition, none of Aligned’s engineering design elements match
                   those of Switch’s. This fact categorically negates Switch’s claim of Aligned having copied
                   the design. Both Aligned and Switch employ radically different air-conditioning and
                   electrical systems that do not even remotely encroach on the other’s designs. Switch’s
                   design uses air handling units located external to the building whereas Aligned’s design is
                   refrigerant-based that delivers refrigerant to overhead cabinet coolers located directly
                   over the server racks. Aligned’s electrical system is medium voltage (15,000 volt class
                   equipment) with medium voltage UPS systems with a radically different electrical
                   architecture.

          B.       The design of both facilities utilizes industry-standard and readily available components.
                   The aggregation of these components into systems also represent archetypal system
                   designs. The racking of cables and conduits above server racks is and has been used for
                   many years and was first deployed by telephone companies decades ago.

          C.       From Findings 4, 5, and 6, none of the patents represent any novel, unique or unknown
                   design techniques in the formulation of data centers. All the design claims/complaints
                   have been previously and are presently utilized, in part or in total, by most data center
                   design professionals. Numerous previous publications, conference transactions, and
                   vendor sales material substantiate this fact.

          D.       The claims in the Complaint are superficial and trivial; and do not substantiate any
                   engineering similarities between both designs.

          E.       All three patents give a “false” general impression that Rob Roy, the inventor, conceived
                   of the original design of a data center. All the stated design, components and concepts
                   are prevalent and commonplace in the data center industry. The trade organization,
                   7x24 Exchange, has had numerous presentations and discussions on these types of
                   designs, most of which were given many years before any of his patents were filed.




       DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                     ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 20 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                              Page 14


   G.       The T-SCIF concept is not a unique concept and therefore not a trade secret. It is
            basically made of the following general components and assembled into a typical data
            center air-conditioning design:

             a. “Hot aisle” containment.

             b. Overhead supply air cooling ducts.

             c. Servers aggregated in back-to-back racks to create a one hot aisle and two cold
                aisles.

             d. Hot air plena (or heat shields) to contain and direct the “hot” return air back to the
                air-handling unit.

             e. Overhead conduits for power to racks and in turn servers.

             f.   Overhead racked cable/ladder trays for data and communication cables.

   H.       In summary:

             a. There are and were no “Trade Secrets” in the Complaint and filed Patents that are
                and were unknown to professionals in the industry. All designs, components and
                patents were and are common-knowledge.

             b. Both designs are significantly different. Both the air-conditioning and electrical
                systems utilize fundamentally different components and architecture. The only
                common elements in both designs are: (1) “hot aisle” containment and (2) power
                spline, both of which are both commonly used design principles and/or concepts.
                There are numerous manufacturers that build “containment” systems like Switch’s
                T-SCIF or Aligned’s Pod. As described above, the power spline is just a name for the
                area of dedicated space, hallway, gallery or corridor for the housing of major
                electrical feeders and distribution equipment. The layout of this area between the
                two designs differ significantly due to the radically dissimilar electrical system
                architectures. For Code, operational and security reasons, most data center design
                professionals create separate “dedicated” electrical equipment spaces/areas.




DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
   Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 21 of 23
                                                                                       Expert Report – Switch vs. Mtech.
                                                                                             DFWCGI Project No. 19090
                                                                                                       October 10, 2019
                                                                                                                 Page 15


Appendix

  A. Julian Rachman PE – Curriculum Vitae




   DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                                 ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 22 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                              Page 16




DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
Case 2:17-cv-02651-GMN-EJY Document 57-2 Filed 10/15/19 Page 23 of 23
                                                                                    Expert Report – Switch vs. Mtech.
                                                                                          DFWCGI Project No. 19090
                                                                                                    October 10, 2019
                                                                                                              Page 17




DFW Consulting Group, Inc. | 1616 Corporate Court, Suite 100 | Irving, TX 75038 | 972.929.1199 | www.dfwcgi.com
                              ©2019 DFW Consulting Group, Inc. All Rights Reserved
